Order denying defendants’ motion to vacate default judgment entered November 16, 1935, unanimously reversed, without costs, and the motion granted, on condition that appellants pay the taxable costs and disbursements to date, within ten days after service of order with notice of entry. Otherwise, the order denying motion to vacate default judgment is affirmed, with twenty dollars costs and disbursements to the respondent. Appeal from order of reference entered February 15, 1936,- dismissed. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.